Opinion issued September 29, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00306-CV
                            ———————————
                  IN THE INTEREST OF I.A.B.N., A CHILD



                   On Appeal from the County Court at Law
                            Austin County, Texas
                      Trial Court Case No. 2017L-6966


                          MEMORANDUM OPINION

      In this private termination of parental rights case, appellee A.A.N. (“Mother”)

sought to terminate the parental rights of appellant L.B.B. (“Father”) to the parties’

minor daughter I.A.B.N. (“Isabelle”).1 Mother sought termination under Family


1
      In this opinion, we refer to the minor child, her parents, and her grandmothers by
      pseudonyms to protect their privacy.
Code section 161.001(b)(1)(F). Father, who had previously had his possession and

access rights to Isabelle suspended, requested that he be allowed to have access to

Isabelle. The trial court held a hearing, at which it repeatedly stated that the issue

before the court at that time was whether Father should be allowed supervised

visitation with Isabelle. Several months later, without further hearing, the trial court

terminated Father’s parental rights to Isabelle pursuant to Family Code subsections

161.001(b)(1)(C) and 161.001(b)(1)(F).

      In three issues on appeal, Father contends that (1) the trial court reversibly

erred by terminating his parental rights to Isabelle because no pleadings supported

termination under section 161.001(b)(1)(C), that issue was not tried by consent, and

neither of the grounds specified in the termination order were supported by legally

or factually sufficient evidence; (2) the court violated his due process rights by

terminating his parental rights without a final trial or by not providing him notice

that the hearing on supervised visitation was a trial setting on termination; and (3) the

court erred by failing to appoint an amicus attorney or attorney ad litem for Isabelle.

We reverse and remand for further proceedings.

                                     Background

      Mother and Father have one child together, Isabelle. Isabelle was seven years

old at the time of the hearing in this case.




                                               2
      In December 2017, the trial court signed an agreed order that adjudicated

Father’s paternity of Isabelle. The court appointed Mother and Father as joint

managing conservators, granted Mother the exclusive right to determine Isabelle’s

primary residence, and granted Father possessory rights. The order required Father

to pay $541 per month in child support and $280 per month in medical support for

Isabelle.

      It is undisputed that Father did not comply with his support obligation. Mother

moved for enforcement of Father’s support obligation and requested that the trial

court confirm the amount of support arrearages. After a hearing, the trial court signed

an order in which it found that Father violated the child support and medical support

provisions of the December 2017 order. The court confirmed Father’s support

arrearages in the amount of $6,500 and ordered Father to pay $125 per month

towards the arrears. The court also lowered Father’s monthly child support

obligation to $380 and his monthly medical support obligation to $220.

      In January 2020, Mother moved to modify the parent-child relationship. She

alleged that Father had used drugs and had been arrested for possession of

methamphetamine. She also alleged that Father had been “found to have marijuana

in the car” when dropping Isabelle off after visitation. Mother requested that she be

named sole managing conservator of Isabelle and that Father have no possession of

Isabelle due to his drug use.


                                          3
      In May 2020, the trial court signed a default order granting Mother’s motion

to modify. The court appointed Mother as Isabelle’s sole managing conservator and

appointed Father as possessory conservator. The court also suspended Father’s

possessory rights, ordering that Father was to have “no possession and access of the

child . . . until order is further modified by the Court.”

      Both Father and Mother sought relief in 2021. In March 2021, Father filed a

petition to establish paternity of Isabelle and to be named as joint managing

conservator. Father later amended this petition to request reduction of his child

support obligation. He requested “supervision” so he could have time with Isabelle

and that “appropriate orders be made for access to the child and the allocation of the

rights and duties of the conservators.”

      On June 1, 2021, Mother filed a petition to terminate Father’s parental rights

to Isabelle. She alleged one statutory predicate ground for termination: that Father

failed to support Isabelle in accordance with his ability during a period of one year

ending within six months of the date of the filing of the petition. See TEX. FAM. CODE

§ 161.001(b)(1)(F).

      The trial court held an evidentiary hearing on November 29, 2021. After an

off-the-record discussion with the parties, the trial court repeatedly stated that the

only issue for the hearing was whether to allow Father to have supervised visitation

with Isabelle. The parties were directed to limit their testimony to this issue.


                                            4
      Father, Mother, Isabelle’s paternal grandmother (“Julie”), and Isabelle’s

maternal grandmother (“Michelle”) all testified at the hearing. All witnesses testified

about two visits that Father had with Isabelle: an in-person visit in March 2021 and

a FaceTime visit in November 2021. The witnesses’ testimony addressed how Father

and Isabelle interacted, whether Isabelle was happy to see Father, Isabelle’s

demeanor, and any effects on Isabelle’s behavior after the visits. Mother testified

that she did not want the court to grant supervised visitation; instead, she wanted the

court to terminate Father’s parental rights.

      The witnesses also testified concerning Father’s repeated failure to pay child

support, his history with drug usage, his legal troubles relating to his drug usage, and

his stays in rehabilitation facilities. Father had been in rehab for most of 2021, and

he had been released several weeks before the hearing. Father was not employed at

the time of the hearing.

      At the close of the hearing, the trial court stated its intent to confer with the

Attorney General’s office concerning Father’s child support arrearages. The court

closed the hearing by stating that it would consider whether to allow Father to have

supervised visitation. Until the court made that decision, the current visitation order

would stay in place, and the court would notify the attorneys “about any

modifications.”




                                           5
      The trial court did not hold any further hearings. On March 25, 2022, the court

signed an order terminating Father’s parental rights. The trial court found that two

statutory predicate grounds were supported by clear and convincing evidence:

Family Code section 161.001(b)(1)(C) and section 161.001(b)(1)(F). The court also

found that termination of Father’s parental rights was in Isabelle’s best interest.

      At Father’s request, the trial court filed findings of fact and conclusions of

law. This appeal followed.

                             Sufficiency of the Evidence

      In his first issue, Father contends that the trial court erred by rendering a final

order terminating his parental rights to Isabelle because no pleadings supported

termination under section 161.001(b)(1)(C) and the issue was not tried by consent.

He further argues that the trial court’s findings of both statutory predicate grounds—

161.001(b)(1)(C) and 161.001(b)(1)(F)—were not supported by legally or factually

sufficient evidence.

A.    Standard of Review

      A parent’s right to the “companionship, care, custody, and management” of

their children is a constitutional interest that is “far more precious than any property

right.” Santosky v. Kramer, 455 U.S. 745, 758–59 (1982) (quoting Lassiter v. Dep’t

of Soc. Servs. of Durham Cnty., N.C., 452 U.S. 18, 27 (1981)); In re D.T., 625

S.W.3d 62, 69 (Tex. 2021) (recognizing that parental right to make child-rearing


                                           6
decisions is “fundamental”). Due to the final nature of termination proceedings, we

“carefully scrutinize” such proceedings and strictly construe involuntary termination

statutes in the parent’s favor. In re E.R., 385 S.W.3d 552, 563 (Tex. 2012); see In re

E.N.C., 384 S.W.3d 796, 802 (Tex. 2012). Because protection of the child is

“paramount,” parental rights are not absolute and “are accorded only to those fit to

accept the accompanying responsibilities.” In re A.V., 113 S.W.3d 355, 361 (Tex.

2003) (quotation omitted).

      For a trial court to terminate a parent’s rights, the party seeking termination

must prove that (1) the parent’s actions or omissions satisfy a statutory predicate

ground set out in Family Code section 161.001(b)(1), and (2) termination of the

parent’s rights is in the best interest of the child. See TEX. FAM. CODE § 161.001(b).

As a matter of due process, the party seeking termination must prove both elements

by clear and convincing evidence. Id.; In re E.N.C., 384 S.W.3d at 802 (stating that

heightened burden is mandated by both Family Code and Due Process Clause). The

Family Code defines clear and convincing evidence as “the measure or degree of

proof that will produce in the mind of the trier of fact a firm belief or conviction as

to the truth of the allegations sought to be established.” TEX. FAM. CODE § 101.007.

      Because the burden of proof at trial is heightened, the standard of review on

appeal is likewise heightened. In re N.G., 577 S.W.3d 230, 235 (Tex. 2019) (per

curiam). In reviewing a legal sufficiency challenge, we must determine whether the


                                          7
evidence is such that the factfinder could reasonably form a firm belief or conviction

about the truth of the matter sought to be proved. In re J.F.-G., 627 S.W.3d 304, 312

(Tex. 2021) (quoting In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)). We consider

the evidence in the light most favorable to the finding under review. In re J.F.C., 96

S.W.3d at 266. The factfinder is the sole arbiter of the witnesses’ credibility and

demeanor, so we must defer to the trial court’s factual determinations. In re J.F.-G.,

627 S.W.3d at 312; In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009). We assume that

the factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

disbelieved or found to have been incredible. In re J.F.-G., 627 S.W.3d at 312

(quoting In re J.F.C., 96 S.W.3d at 266). We may not, however, disregard

undisputed facts that do not support the finding. In re J.F.C., 96 S.W.3d at 266.

      In reviewing the factual sufficiency of the evidence, we consider disputed or

conflicting evidence. In re J.O.A., 283 S.W.3d at 345. If, in light of the entire record,

the disputed evidence that a reasonable factfinder could not have credited in favor

of the finding is so significant that a factfinder could not reasonably have formed a

firm belief or conviction concerning the finding, then the evidence is factually

insufficient. Id. (quoting In re J.F.C., 96 S.W.3d at 266). We must give due

deference to the factfinder’s findings, and we should not substitute our judgment for

that of the factfinder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam).


                                           8
      Only one predicate finding under section 161.001(b)(1) is necessary to

support a termination judgment when there is also a finding that termination is in the

children’s best interest. In re A.V., 113 S.W.3d at 362. Thus, if the trial court finds

multiple predicate grounds, we may affirm on any one ground because only one is

necessary for termination. In re J.G.S., 574 S.W.3d 101, 115 (Tex. App.—Houston

[1st Dist.] 2019, pet. denied).

B.    Law Concerning Trial by Consent

      Under Texas Rule of Civil Procedure 301, a trial court’s judgment must

conform to the pleadings. TEX. R. CIV. P. 301; In re K.S., 448 S.W.3d 521, 533 (Tex.

App.—Tyler 2014, pet. denied); see also Vasquez v. Tex. Dep’t of Protective &

Regul. Servs., 190 S.W.3d 189, 194 (Tex. App.—Houston [1st Dist.] 2005, pet.

denied) (holding that termination order can be upheld only on grounds both pleaded

by petitioner and found by trial court). A party’s pleadings invoke the trial court’s

jurisdiction, and a judgment that is not supported by the pleadings is void. Guillory

v. Boykins, 442 S.W.3d 682, 690 (Tex. App.—Houston [1st Dist.] 2014, no pet.); In

re S.A.A., 279 S.W.3d 853, 856 (Tex. App.—Dallas 2009, no pet.). However,

unpleaded claims or defenses that are tried by express or implied consent of the

parties are treated as if they had been raised by the pleadings. In re K.S., 448 S.W.3d

at 533 (citing Roark v. Stallworth Oil & Gas, Inc., 813 S.W.2d 492, 495 (Tex.

1991)); see TEX. R. CIV. P. 67.


                                          9
      Trial by consent “can cure lack of pleading, but an issue is not tried by consent

merely because evidence regarding it is admitted.” Bos v. Smith, 556 S.W.3d 293,

306–07 (Tex. 2018). To determine whether an issue was tried by consent, the court

must examine the record not for evidence of the issue, but rather for evidence of trial

of the issue. Id. at 307 (quotation omitted); In re A.B.H., 266 S.W.3d 596, 600 (Tex.

App.—Fort Worth 2008, no pet.). A party consents to trial of an unpleaded issue

when evidence on the issue is developed under circumstances indicating that both

parties “understood what the issue was in the case, and the other party failed to make

an appropriate complaint.” In re K.S., 448 S.W.3d at 533; In re A.B.H., 266 S.W.3d

at 600; see Ingram v. Deere, 288 S.W.3d 886, 893 (Tex. 2009) (“When both parties

present evidence on an issue and the issue is developed during trial without

objection, any defects in the pleadings are cured at trial, and the defects are

waived.”). If a party allows an issue to be tried by consent and does not raise the lack

of pleading before submission of the case, the party may not raise the pleading

deficiency for the first time on appeal. In re K.S., 448 S.W.3d at 533.

      “Trial by consent is intended only in the exceptional case where the record

clearly reflects the parties’ trial of an issue by consent.” In re S.A.A., 279 S.W.3d at

856; see Guillory, 442 S.W.3d at 690. An issue is not tried by consent if the evidence

presented on that issue is also relevant to other issues raised by the pleadings. King

v. Lyons, 457 S.W.3d 122, 127 (Tex. App.—Houston [1st Dist.] 2014, no pet.). The


                                          10
trial-by-consent doctrine is “not intended to establish a general rule of practice,” and

it “should be applied with care.” Guillory, 442 S.W.3d at 690. The doctrine should

not be applied in a “doubtful situation.” In re S.A.A., 279 S.W.3d at 856; In re A.B.H.,

266 S.W.3d at 600.

      The trial court has broad discretion in determining whether an unpleaded issue

has been tried by consent. In re K.S., 448 S.W.3d at 533. The trial court abuses its

discretion if it acts in an arbitrary or unreasonable manner or without reference to

any guiding rules or principles. Id. at 533–34.

C.    Whether Parties Tried Termination Under Section 161.001(b)(1)(C) By
      Consent

      1.     Procedural History

      Father and Mother engaged in several years of litigation before the

proceedings that formed the basis of this appeal. In December 2017, the trial court

entered an agreed order that, among other things, established Father’s paternity over

Isabelle, set out Father’s possession and access rights, and imposed a child and

medical support obligation on him. The court required Father to pay monthly child

support and medical support. After Father failed to comply with his support

obligation, Mother filed a motion for enforcement of the child support order. In

December 2018, the trial court confirmed Father’s arrearages and reduced his child

support obligation. The trial court also held Father in contempt and placed him on

probation for two years.

                                          11
      In January 2020, Mother moved to modify the parent-child relationship. In

her modification petition, which she supported with an affidavit, Mother alleged that

Father used drugs, had been arrested for possession of methamphetamine, and had

marijuana in his car while driving with Isabelle. Mother requested that she be named

as Isabelle’s sole managing conservator. She also requested that Father “have no

possession of the child as his continued drug use is endangering the child’s physical

well being.”

      Father did not file an answer to Mother’s modification petition, and the trial

court entered a default modification order. The trial court appointed Mother as sole

managing conservator of Isabelle and Father as possessory conservator. The court

also ordered that Father will have “no possession and access of the child . . . until

order is further modified by the Court.”

      The proceedings underlying this appeal began in March 2021, when Father

filed a petition to establish paternity. He later amended his petition, arguing that his

child support obligation should be modified and he should be named a joint

managing conservator. He also requested “supervision” so he could spend time with

Isabelle and that the court make “appropriate orders” for “access to the child and the

allocation of the rights and duties of the conservators.”

      In June 2021, Mother moved to terminate Father’s parental rights to Isabelle.

She alleged one statutory predicate ground for termination: Father failed to support


                                           12
Isabelle in accordance with his ability during a period of one year ending within six

months of the date of filing the termination petition. See TEX. FAM. CODE

§ 161.001(b)(1)(F). She also alleged that termination of Father’s parental rights

would be in Isabelle’s best interest. Father answered and filed a general denial.

Mother did not file an amended petition asserting any other statutory predicate

grounds for termination.

      The trial court held a hearing on November 29, 2021. The volume of the

reporter’s record for this hearing is entitled “Motion Hearing.” At the beginning of

the hearing, the trial court stated on the record:

      The attorneys and the parties are here. We had some discussion off the
      record. Where I think we are now is the current arrearage that [Father]
      owes between child support and medical support as of today is
      $25,914.51.
      The Attorney General’s office was included in an email setting this
      today. They’re not here today, and I would want to get with them and
      find out if any percentage of that is government assistance. So, we may
      have to include that in an e-mail to get confirmation from them.
      When we talked with the attorneys, one of the issues that was discussed
      was a supervised visitation between [Father] and [Isabelle]; and,
      unfortunately, all the time we took trying to do this, we only have about
      45 minutes left. So, I just want to limit the testimony right now as to
      whether or not a supervised visitation is either a good thing or a bad
      thing.

After asking the attorneys to identify the witnesses they intended to call on that issue,

the court also stated, “So, I want to really limit things just on one issue, on whether




                                           13
or not it’s worth on a trial basis to set up supervised visitation between [Isabelle] and

her father.”

      The trial court then addressed Father’s counsel and stated, “[S]ince you’d be

the one asking for some supervised visitation, I’ll let you call your witness first; and,

like I said, we’ll probably have to present your case in about 15 minutes or so as to

why that would be a good thing for [Isabelle].” Father then testified. His testimony

addressed an in-person visit with Isabelle in March 2021, a FaceTime conversation

with her in early November 2021, and his residence at a drug rehabilitation facility

for most of 2021. He testified that he was currently living with his aunt. He also

stated that he would be willing to participate in a supervised visitation program.

      On cross-examination, Mother’s counsel questioned Father about his history

of not complying with his child support obligation. Father agreed that he had missed

many of his required payments, although he had made some payments, particularly

when he received government stimulus payments. Mother’s counsel also questioned

Father about his history of drug abuse. Father agreed that, at one point, he had

alcohol in the car while he was driving with Isabelle. He also agreed that, in May

2021, he was placed on deferred adjudication for three years for possession of a

controlled substance. He further agreed that, in the past, he had violated probation

conditions.




                                           14
      After Father’s testimony, the trial court questioned him further about the

circumstances of his March 2021 visit with Isabelle. Father testified that Isabelle

was happy to see him, they played with her toys, and the visit “went well.”

      Mother then testified about the March 2021 visitation. Mother agreed that

Isabelle was pleased to see Father, but she was “very emotional” after the visit.

Mother testified that Father’s tendency to be in and out of Isabelle’s life affected her

in a negative way, and she did not fully understand why he would be absent for

periods of time. Isabelle was doing “exceptionally well” in school, her grades were

“nearly perfect,” and Mother tried to keep her busy with activities “to ensure that

she is not missing a single thing in her life.”

      Mother had the following exchange with her counsel:

      Q.     We’ve had to be back and forth in front of this Court numerous
             times; and it’s always been because of [Father’s] actions; is that
             correct?
      A.     Correct.
      Q.     It’s always been breaking the law again this time or going to jail
             this time, right?
      A.     Right.
      Q.     And is that what—and on top of that, because of those actions,
             he’s not able to see [Isabelle] and support [Isabelle], correct?
      A.     Right. Uh-huh.
      Q.     And is that why you’re asking this Court to grant the termination
             to where this roller coaster can stop and her emotional well-being
             is not affected in a negative way anymore?
      A.     Yes.
                                           15
      On cross-examination, Mother agreed that Isabelle would be happy to see

Father and Father’s parents. Father’s counsel attempted to ask Mother about her own

alleged drug usage around the time she met Father. The trial court sustained

Mother’s objection and stated, “Right now I’m just trying to decide if there should

be supervised visitation.” After Father’s counsel started to explain his rationale for

the question, the court stated, “And, again, if there is or is not going to be supervised

visitation between [Father] and [Isabelle], [Mother’s] past activities are irrelevant to

that.” Mother was not willing to give Father any more chances at parenting Isabelle.

      On re-direct examination, Mother agreed with her counsel that she has “to

keep picking up the pieces of [her] little daughter when [Father] screws up the next

time and isn’t around for six months to two years or whatever it may be if he gets in

trouble again on probation.” Counsel asked Mother:

      Is that why you’re asking this Court to just keep the order—visitation
      order that’s in place, which is no—no visitation if they’re not going to
      terminate today and let him catch up on support if he’s really going to
      try or to just terminate today? Is that what you’re requesting?

Mother responded, “[Y]es, I’m requesting a termination.” In an exchange with the

trial court, Mother stated that she was not comfortable with the idea of taking Isabelle

for supervised visitation at a facility because any required security at the facility

might be traumatic for Isabelle. Mother was not in favor of any in-person visits

between Isabelle and Father.



                                           16
      After Mother’s testimony, the trial court asked whether Father’s counsel

wanted to call any other witnesses “if [counsel] think[s] they could add to this issue

of supervised visitation or not.” Father called his mother, Julie, to testify. Julie

testified that she was willing to supervise Father’s visitations with Isabelle. She was

present during the March 2021 visitation, and she believed that Father and Isabelle

“get along great” and Isabelle “enjoys all the time she gets to spend with him.” She

did not witness Isabelle display any signs of trauma or distress. Julie stated, “I’ll

support [Father] however I need to in order to be able to see our granddaughter.” On

cross-examination, Julie testified that she was not willing to pay Father’s child

support obligation for him, but she intended to make sure that Father got a job and

paid child support.

      Mother called her mother, Michelle, to testify. Michelle testified that Isabelle

had difficult sleeping after visits with Father. She agreed with Mother’s counsel that

Isabelle had experienced emotional trauma “from the roller coaster that [Father has]

put her life on in the last couple of years.” Michelle agreed that Isabelle does poorly

in school if she sees Father and then does not see him “for months at a time.” She

believed that continued visits with Father would negatively impact Isabelle.

      After Michelle’s testimony, the trial court stated:

      Well, I’m going to contact with the AG’s office and try to clarify the
      issue of child support and if the AG is really interested in collecting any
      money on their behalf. So, I’ll find that out and consider whether or not
      I’ll have some supervised visitation on a short term basis or not. So, as
                                          17
      of right now until I can rule on that, the current order stays in place; and
      then I’ll let the attorneys know about any modifications. That’s it for
      today. Thank you.

The court then recessed the hearing.

      The trial court’s docket sheet reflects that no further hearings occurred in the

case. After the November 2021 hearing, Father filed several documents with the trial

court, including a notice that he had obtained employment in January 2022. On

January 28, 2022, Father’s counsel filed a letter that he had sent to Mother’s counsel

and counsel for the Attorney General’s office. In this letter, counsel stated that Father

had obtained employment and that Julie was willing to pay $10,000 to reduce

Father’s support arrearages if Mother would agree to dismiss the termination

petition, establish a possession schedule, and allow Julie and her husband to have

regular visitation with Isabelle. Counsel stated that Father was willing to agree to

supervised visitation.

      On March 25, 2022, the trial court signed an order terminating Father’s

parental rights. The order stated that Mother’s termination petition was heard by the

court on November 29, 2021.2 The trial court found, by clear and convincing

evidence, that Father:




2
      The order also stated that a record of the proceeding “was waived by the parties with
      the consent of the Court.” The appellate record, however, does include a transcript
      of the November 29, 2021 hearing.
                                           18
      I.     voluntarily left the child alone or in the possession of another
             without providing adequate support of the child and remained
             away for a period of at least six months and
      II.    failed to support the child in accordance with the parent’s ability
             during a period of one year ending within six months of the date
             of the filing of this petition.

See TEX. FAM. CODE § 161.001(b)(1)(C), (F). The court also found that termination

of Father’s parental rights was in Isabelle’s best interests. Father did not file any

post-judgment motions.

      2.     Analysis

      Mother acknowledges that she did not plead the predicate ground of

abandonment—Family Code section 161.001(b)(1)(C)—in her termination petition.

See id. § 161.001(b)(1)(C) (providing that court may terminate parental rights if it

finds by clear and convincing evidence that parent “voluntarily left the child alone

or in the possession of another without providing adequate support of the child and

remained away for a period of at least six months”). She argues, however, that the

trial court properly terminated Father’s parental rights based on this predicate ground

because the issue was tried by consent at the November 2021 hearing. We disagree.

      The trial court repeatedly stated during the November 2021 hearing that it was

only hearing evidence on the question of whether Father should be granted

supervised visitation with Isabelle during the pendency of Mother’s termination

petition. Evidence of Father’s past conduct—including his prior visitations with


                                          19
Isabelle, the frequency of his visits with Isabelle, his history of using drugs, his

criminal history, and his willingness and ability to comply with court orders—was

relevant to that question.

      Neither Mother nor her counsel stated at the hearing that they intended to seek

termination based on subsection (C). The closest Mother and her counsel come to

referencing subsection (C) is this exchange that Mother had with her counsel:

      Q.     We’ve had to be back and forth in front of this Court numerous
             times; and it’s always been because of [Father’s] actions; is that
             correct?
      A.     Correct.
      Q.     It’s always been breaking the law again this time or going to jail
             this time, right?
      A.     Right.
      Q.     And is that what—and on top of that, because of those actions,
             he’s not able to see [Isabelle] and support [Isabelle], correct?
      A.     Right. Uh-huh.
      Q.     And is that why you’re asking this Court to grant the termination
             to where this roller coaster can stop and her emotional well-being
             is not affected in a negative way anymore?
      A.     Yes.

It is not clear from this testimony, however, that Mother desired to assert subsection

(C) as a predicate ground for termination in addition to subsection (F), which also

focuses on a parent’s support of their child, and which Mother had pleaded.

      Mother later stated in her testimony that she was opposed to Father having

supervised visitation, and she was requesting termination of Father’s parental rights.
                                         20
After this testimony, however, the trial court asked the parties whether they had any

additional witnesses who could present testimony relevant to the supervised

visitation question. The trial court concluded the hearing by stating that it wished to

confer with the Attorney General’s Office, and then it would decide whether Father

would be allowed supervised visitation with Isabelle. We agree with Father that, in

the context of the hearing as a whole, Mother’s references to requesting termination

are best understood as her stating her opposition to supervised visitation. Mother did

not want to give Father any further chances at visitation with Isabelle; she wanted

his parental rights terminated. Her statements are not, however, an indication that

the trial court considered the November 2021 hearing to be the final trial on the

merits of Mother’s termination petition.

      Father acknowledges that evidence relevant to subsection (C) was presented

at the November 2021 hearing. However, in determining whether an issue was tried

by consent, we examine the record not for evidence of the issue, but for evidence of

trial of the issue. Bos, 556 S.W.3d at 307; In re A.B.H., 266 S.W.3d at 600. A key

component of this inquiry is whether the evidence is developed under circumstances

indicating that both parties “understood what the issue was in the case, and the other

party failed to make an appropriate complaint.” In re K.S., 448 S.W.3d at 533; see

Ingram, 288 S.W.3d at 893. Mother’s statements about requesting termination are

not an indication that both she and Father understood that she was now asserting


                                           21
subsection (C) as an additional, unpleaded predicate ground for termination. See,

e.g., In re K.S., 448 S.W.3d at 533.

      We should only apply the trial-by-consent doctrine in “exceptional” cases

where the record clearly reflects that the parties tried an unpleaded issue by consent.

In re S.A.A., 279 S.W.3d at 856; see Guillory, 442 S.W.3d at 690. We should not

apply the doctrine in a “doubtful situation.” In re S.A.A., 279 S.W.3d at 856. We

conclude that this case is not an “exceptional case” in which the record clearly

demonstrates that the parties tried the issue of whether Father’s parental rights

should be terminated under the unpleaded ground of section 161.001(b)(1)(C) by

consent. See id. The record instead reflects that the November 2021 hearing was

solely a hearing on whether Father should be allowed supervised visitation with

Isabelle and was not a final trial on the merits of Mother’s termination petition.

Moreover, although evidence relevant to subsection (C) was presented at the

hearing, it was not clear that both Mother and Father understood that Mother sought

termination under subsection (C) in addition to the pleaded predicate ground of

subsection (F). See In re K.S., 448 S.W.3d at 533; In re A.B.H., 266 S.W.3d at 600.

      We hold that the trial court erred by finding, in its termination order, that

Father violated subsection (C) because Mother did not plead subsection (C) as a

predicate ground for termination and the parties did not try the issue by consent at

the November 2021 hearing. See TEX. R. CIV. P. 301 (providing that judgment “shall


                                          22
conform to the pleadings”); Guillory, 442 S.W.3d at 690 (stating that judgment

unsupported by pleadings is void).

      Father also argues in his first issue that the trial court erred by rendering the

final termination order because Family Code subsection 161.001(b)(1)(F)—the

predicate ground pleaded by Mother in her termination petition and the other ground

found by the trial court in its termination order—was not supported by legally or

factually sufficient evidence. We need not address whether sufficient evidence

supports this finding because, as we have concluded above, the November 2021

hearing was a hearing solely on supervised visitation. It was not a final trial on the

merits of the termination petition. The appellate record does not reflect that any other

evidentiary hearing occurred after the November 2021 hearing. Because the trial

court expressly limited the November 2021 hearing to the question of supervised

visitation, and the court did not hold any further hearings or a final trial on the merits

of Mother’s termination petition, we hold that the trial court erred by rendering the

order terminating Father’s parental rights. See TEX. FAM. CODE § 105.003(a)

(providing that in suits affecting parent child relationship, which include suits to

terminate parental rights, “proceedings shall be as in civil cases generally”); see also

id. § 161.202 (providing that, in termination proceedings, party may move “for a

preferential setting for a final hearing on the merits”).




                                           23
      We sustain Father’s first issue.3

                                      Conclusion

      We reverse and remand the case for further proceedings.




                                                 April L. Farris
                                                 Justice

Panel consists of Justices Goodman, Countiss, and Farris.




3
      Because we sustain Father’s first appellate issue and remand the case for a new trial,
      we need not address Father’s second and third appellate issues because these issues
      would not grant Father greater relief. See TEX. R. APP. P. 47.1 (providing that court
      of appeals must hand down written opinion that addresses “every issue raised and
      necessary to final disposition of the appeal”).
                                            24